ORDER
The Disciplinary Review Board on October 7,1998, having filed with the Court its decision concluding that RAYMOND H. WONG of BOUND BROOK, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 8.4(b) (criminal conduct that reflects adversely on an attorney’s honesty, trustworthiness or fitness);
And the Disciplinary Review Board having further concluded that respondent should be required to perform 250 hours of community service that do not involve any activities with children;
And good cause appearing;
It is ORDERED that RAYMOND H. WONG is hereby reprimanded; and it is further
ORDERED that respondent shall perform 250 hours of community service that do not involve any activities with children; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*78ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.